 135303 NLRB No. 15MOTOR CONVOY1192 NLRB 837 (1971).2In seeking to minimize this difference between Pfaudler and the instantcase, the dissenters suggest that cases that are not subject to prearbitration de-
ferral under Collyer are necessarily not subject to postarbitration deferral underOlin. They cite no support for this proposition. We think that this is neitherthe law nor prudent policy. For example, if parties voluntarily proceed to arbi-
tration in a case that is not subject to prearbitration deferral (e.g., a failure
to provide information), and if the arbitrator renders an award that is wholly
consistent with the Act, we do not think that the award is necessarily non-
deferrable under Olin.The Motor Convoy, Inc. and Harold J. DriverGeneral Drivers, Warehousemen and Helpers LocalUnion No. 89, affiliated with the International
Brotherhood of Teamsters, Chauffeurs, Ware-
housemen and Helpers of America, AFL±CIO
and Harold J. Driver. Cases 9±CA±24852 and9±CB±6900May 28, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFT, DEVANEY, OVIATT, ANDRAUDABAUGHOn March 8, 1989, Administrative Law Judge KarlH. Buschmann issued the attached decision. The Re-
spondents filed exceptions and supporting briefs.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge's rul-
ings, findings, and conclusions only to the extent con-
sistent with this Decision and Order.The judge refused to defer to a grievance panel arbi-tration award and found that the Respondent Company
violated Section 8(a)(1) and (3) of the Act and the Re-
spondent Union violated Section 8(b)(1)(A) and (2) of
the Act by giving the Union steward, Donald Malone,
superseniority for the purpose of job bidding. We dis-
agree. For the reasons that follow, we find that the
complaint should be dismissed by deferring to the arbi-
tral award.The Company has three types of driver positions:city drivers, short country drivers, and over-the-road
drivers. In 1981, pursuant to the collective-bargaining
agreement's superseniority provision, Union Steward
Malone obtained the one permanent city driver slot,
which the judge found to be the most lucrative posi-
tion. In 1987, three employees, including the Charging
Party, filed a grievance over the superseniority issue.
The arbitration panel upheld the superseniority prac-
tice.The judge found this case is controlled by DairyleaCooperative, 219 NLRB 656 (1975), enfd. sub nom.NLRB v. Teamsters Local 338, 531 F.2d 1162 (2d Cir.1976), which held that steward superseniority for pur-
poses other than layoff and recall is presumptively un-
lawful, but the presumption may be rebutted by a
showing of legitimate and substantial business jus-
tification. After reviewing the facts concerning the
steward's duties; the method of processing grievances;
and the availability of a driver to serve as steward
when holding the city driver as opposed to the country
day driver position, the judge concluded that the Re-
spondents did not show that Malone needed the city
driver job in order to serve as steward and, therefore,
did not rebut the Dairylea presumption. The judgefound it inappropriate to defer to a grievance panel'sarbitration award because, according to the judge, the
panel's decision is inconsistent with his conclusion
and, therefore, repugnant to the Act.The Union has excepted, inter alia, to the judge'sfailure to defer to the grievance panel arbitration. We
agree that deferral is appropriate in this case.The Board will defer to an arbitration award whenthe proceedings appear to have been fair and regular,
all parties have agreed to be bound, and the decision
of the arbitrator is not clearly repugnant to the pur-
poses and policies of the Act. Spielberg Mfg. Co., 112NLRB 1080 (1955). Additionally, the arbitrator must
have considered the unfair labor practice issue which
is before the Board. Raytheon Co., 140 NLRB 883(1963). In Olin Corp., 268 NLRB 573, 574 (1984), theBoard clarified that an arbitrator has adequately con-
sidered the unfair labor practice if (1) the contractualissue is factually parallel to the unfair labor practice
issue, and (2) the arbitrator was presented generally
with the facts relevant to resolving the unfair labor
practice. The Board will find deferral inappropriate
under the clearly repugnant standard only when an ar-
bitrator's award is ```palpably wrong,' i.e., ... is not

susceptible to an interpretation consistent with the
Act.'' Ibid. The party seeking to have the Board reject
deferral bears the burden of proof. Ibid.Our dissenting colleagues assert that the issue in thiscase is not suitable for deferral. We disagree. The issue
in this case is whether the Respondent Union justified
the superseniority accorded to Steward Malone, i.e.,
whether Malone could have effectively performed his
steward duties in a position other than that of city driv-
er. We see no reason why an arbitrator cannot make
this factfinding based on evidence presented by the
parties. Indeed, the parties and the arbitrator are prob-
ably in a better position than the Board to make a de-
termination of the needs of the shop.In support of their position, the dissenters cite AutoWorkers Local 1161 (Pfaudler Co.), 271 NLRB 1411(1984), enfd. sub nom. NLRB v. Auto Workers Local1161, 777 F.2d 1131, 1140±1141 (6th Cir. 1985). Thecase is wholly inapposite. In the first place, the case
involved prearbitration deferral under Collyer InsulatedWire,1not postarbitration deferral under Olin.2Sec-ondly, the case involved a clause that was unlawful on
its face. The Sixth Circuit, in agreeing that deferral
was unwarranted, stated: 136DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3The fact that the Employer, as a co-Respondent with the Union in thiscase, may now have a somewhat different position with regard to the necessity
of superseniority than it argued to the panel does not establish that the pro-
ceedings were not fair and regular. To the contrary, the fact that the Employer
might be charged with an unfair labor practice if it granted superseniority, as
of course it was, provided the Employer with a substantial reason to vigor-
ously pursue the employees' claims and oppose the Union and the grant of
superseniority.4In questioning the union business agent about the grievance panel arbitra-tion, counsel for the General Counsel asked, ``Well, the company didn't sup-
port the Union's position that super seniority was necessary for the steward
to perform his duties, did they?''5Because we have found, as required by Olin, the arbitral opinion is suscep-tible to an interpretation consistent with the Act, we find it unpersuasive that
our dissenting colleagues have posited an alternative interpretation which is
not consistent with the Act.The Board has consistently refused to defer to ar-bitration where the contractual clause that is the
subject of the grievance-arbitration proceeding is
itself illegal.By contrast, the clause in the instant case is not at-tacked as unlawful on its face. The sole allegation con-
cerns the application of the clause to Steward Malone.
And, as noted above, the issue of legality of applica-
tion turns on the factual question of whether Malone
could effectively perform his steward duties if he had
not been given the job of city driver.Our dissenting colleagues also claim the arbitral pro-ceedings were not fair and regular. It is true that the
Board has found deferral to arbitration inappropriate
when there is proof that an actual conflict of interest
existed between individual employee grievants and the
union representing them. Tubari Ltd., 287 NLRB 1273fn. 4 (1988). Under Olin, however, the General Coun-sel bears the burden of raising and proving the argu-
ment that an actual conflict of interest impaired the
fairness of arbitration proceedings.In this case, the General Counsel has not even raisedthe fairness issue. Further, the grievants' position in ar-
bitration was supported by the Employer, and there is
no showing that the Employer did anything less than
vigorously oppose the grant of superseniority. In these
circumstances, we cannot say that the General Counsel
has shown that the arbitral proceedings were not fair
and regular.3The only other argument made against deferral is thedissent's assertion that the arbitration panel's award is
repugnant to the Act. In determining repugnancy, the
Board will weigh the difference, if any, between the
contractual standard used by an arbitrator and the stat-
utory standard used by the Board. Olin, supra at 574.In the instant case, the statutory standard is whether
there was a need for superseniority for job bidding
purposes, i.e., whether Malone could have effectively
performed his steward duties in a position other than
that of city driver. Electronic Workers IUE Local 663(Gulton Electro Voice), 276 NLRB 1043 (1985). In thearbitration proceeding, the Union's position was that
superseniority was necessary for Malone to perform his
steward duties. The contract provided that super-
seniority may be granted if it ``may be useful'' in the
performance of steward duties. The arbitral opinion
states only that Malone ``did not use the right to bid
for monetary gain.''In light of the brevity of the arbitral conclusion,there is a possibility that the panel's award was based
on a contractual standard requiring less showing of
need for superseniority than the statutory Dairyleastandard. The test under Olin, however, is whether thearbitral opinion is susceptible to an interpretation con-sistent with the Act. In the instant case, the General
Counsel does not dispute that the arbitration concerned
the steward's need for superseniority to perform his
duties.4Nor does the General Counsel claim that thearbitration panel was not presented generally with the
facts relevant to resolving the unfair labor practice.
Given the Union's position in arbitration that super-
seniority was necessary for the performance of steward
duties, and given the arbitration panel's ultimate agree-
ment with the Union, the arbitral opinion is at least
``susceptible'' to the interpretation that the panel found
that superseniority was necessary to the performance of
steward duties.5In any event, the General Counsel hasnot met his burden of showing that the award is not
susceptible to the above interpretation.The dissent also relies on the language of the con-tract and the language of the award. Concededly, nei-
ther the contract nor the award read expressly in terms
of the Gulton standard. However, Olin does not requirethat the contract or the award read expressly in terms
of statutory standards. The question is whether the ar-
bitral award is susceptible to an interpretation con-sistent with the Act. Thus, for example, if an arbitratorupholds an employer's argument that its actions were
justified by a contractual management-rights clause,
the Board, in an 8(a)(5) unilateral change case, would
defer to the award, even if neither the award nor the
clause read in terms of the statutory standard of clear
and unmistakable waiver. The award is susceptible to
the interpretation that there was such a waiver, even
though the contract and the award do not read in these
terms. Similarly, in the instant case, the award is sus-
ceptible to an interpretation consistent with the Act
even though it does not read in statutory terms. This
is particularly so in light of the fact that the Union pre-
sented evidence that the grant of superseniority was
necessary for the performance of Malone's duties as
steward.Further, even assuming arguendo that the panel useda standard different from the statutory standard, that
difference is not necessarily sufficient to establish that
the award is repugnant. As noted supra, this difference
in standards is relevant to the issue of repugnance. The 137MOTOR CONVOY6Compare Ciba-Geigy Pharmaceuticals Division, 264 NLRB 1013 (1982),enfd. 722 F.2d 1120, 1126 (3d Cir. 1983). In that case, the arbitrator based
his opinion on a noncontractual residual rights theory under which manage-
ment could make unilateral changes unless the contract forbids them. The
Board refused to defer to the arbitral opinion. Because waiver of the right to
bargain is bottomed on party consent, the arbitral award based on something
other than a contract clause or party conduct was repugnant to the Act. By
contrast, both Dennison and the instant case involve contractual provisions.7The judge found the arbitration panel's decision repugnant to the Act be-cause that decision was inconsistent with the judge's conclusion that the Re-
spondents failed to justify application of superseniority for job-bidding pur-
poses. However, ``the Board's standard of review does not contemplate that
the Board will substitute its judgment for that of the arbitrator in resolving
contractual issues.'' Andersen Sand & Gravel Co., 277 NLRB 1204 (1985).In Olin, supra, 268 NLRB at 574, the Board specifically criticized the ap-proach followed by the judge here ``of determining the merits before consid-ering the appropriateness of deferral.'' (Emphasis in original.)1See Spielberg Mfg. Co., 112 NLRB 1080, 1082 (1955), reaffirmed in OlinCorp., 268 NLRB 573, 574 (1984) (setting out standards of repugnancy, fair-ness and regularity, and adequate consideration of the statutory issue).2We acknowledge, as our colleagues in the majority point out, that Local1161 concerned Collyer (i.e., prearbitral) deferral, but we do not agree thatLocal 1161 is inapposite for that reason. If, under Board law, a certain typeof issue is inappropriate for deferral at the outset, such an issue cannot be ren-
dered appropriate by the fact that parties have gone ahead with arbitration pro-
ceedings and now present the award for deferral.3Accord: Mechanics Educational Society Local 56 (Revere Copper), 287NLRB 935, 937 (1987); Laborers Local 380 (Mautz & Oren), 275 NLRB1049, 1053±1054 (1985).4An arbitral construction of a contractual provision normally becomes ``abinding part of the agreement.'' Elkouri and Elkouri, How Arbitration Works425 (4th ed. 1985). Such a construction could therefore convert a provision
into an unlawful clause (not merely one that is potentially or presumptively
so). See, e.g., Bricklayers Local 2 (Gunnar I. Johnson), 224 NLRB 1021, 1026(1976), enfd. 562 F.2d 775, 786±787 (D.C. Cir. 1977). Accord: NLRB v. Ele-vator Constructors, 902 F.2d 1297, 1302, 1305 (8th Cir. 1990).Continuedissue is whether this difference is dispositive of theissue of repugnance.In Olin, the Board said that it would not require thatthe arbitral award be totally consistent with Boardprecedent. In Dennison National Co., 296 NLRB 169(1989), an arbitrator found that, under the contract's
management-rights clause, an employer was privileged
to make a unilateral change. The General Counsel ar-
gued that the award was repugnant because the arbi-
trator failed to use the statutory standard of whether
the management-rights clause clearly and unmistakably
waived the right to bargain. In spite of the difference
in standards, the Board deferred. The Board said that
deferral is appropriate notwithstanding that the arbitral
award may be inconsistent with Board precedent.6Seealso Postal Service, 275 NLRB 430 (1985) (Board de-ferred to arbitration award finding waiver of
Weingarten rights notwithstanding failure to apply stat-utory standard).Based on the above, we conclude that the arbitralaward herein is not repugnant to the Act, even if the
arbitration panel used a standard different from the
statutory standard. We find, therefore, that the judge
improperly substituted his judgment for that of the ar-
bitration panel in resolving the contractual dispute.7Accordingly, we shall defer to the grievance panelarbitration award and dismiss the complaint.ORDERThe complaint is dismissed.CHAIRMANSTEPHENSand MEMBEROVIATT, dis-senting.We dissent from our colleagues' decision to defer tothe award of the bipartite arbitration panel. We agree
with the judge that deferral is inappropriate because it
is evident that the arbitration panel applied a standard
that is repugnant to the Act. We would also decline to
defer on two additional grounds. In our view, the statu-
tory issue here was not appropriate for resolution by
an arbitral panel; and the proceedings were not fair and
regular because employees Helm and Driver, the al-leged discriminatees in this case, were not adequatelyrepresented in the arbitral proceedings.1Addressing first the question whether the issue iseven suitable for arbitration, we would find that defer-
ral of the issue in this case is contrary to the Board's
holding in Auto Workers Local 1161 (Pfaudler Co.),271 NLRB 1411 (1984), enfd. sub nom. NLRB v. AutoWorkers Local 1161, 777 F.2d 1131, 1140±1141 (6thCir. 1985). In Local 1161 the Board refused to defera superseniority issue to arbitration for the following
reasons (271 NLRB at 1416):Gulton [Gulton Electro-Voice, 266 NLRB 406(1983), enfd. sub nom. Electrical Workers Local900 v. NLRB, 727 F.2d 1184 (D.C. Cir. 1984)]and its progeny make clear that it is for the Board
to establish the standards by which it will be de-
termined whether or not a particular contractual
superseniority clause has exceeded lawful bounds.
That issue, in the first instance, is for the Boardto decide. It is beyond the authority and com-
petence of an arbitrator.Although the clause in Local 1161 was attacked as un-lawful on its face and the present case directly in-
volves only the lawfulness of the clause as construed
and applied, the same barrier to deferral exists.2Thequestion presented to the bipartite arbitral panel was
simply whether the award of superseniority to Union
Steward Malone violated the rather vague standard of
the contract clause. The panel had no contractual man-
date to decide whether a particular application of that
standard would comply with the policy of DairyleaCooperative, 219 NLRB 656 (1975), enfd. sub nom.NLRB v. Teamsters Local 338, 531 F.2d 1162 (2d Cir.1976), under which superseniority clauses granting
preferences beyond layoff and recall are presumptively
unlawful, with the party urging their validity bearing
the burden of rebutting the presumption.3Of course, aconstruction of the clause that runs afoul of the
Dairylea policy could convert a presumptively unlaw-ful clause into one that is per se unlawful.4Whether 138DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
We note also that the employee right at issue under the Dairylea doctrineÐthe right not to suffer a relative loss of job benefits simply because one is
not the union stewardÐis not a right that unions may waive on behalf of unit
employees. Just as an employer and union may not lawfully agree on a clause
that suppresses the workplace solicitation rights of union dissidents (NLRB v.Magnavox, 415 U.S. 322 (1974)), so they may not lawfully agree on a clausethat confers benefits on union stewards or officers without adequate justifica-
tion. In this regard, the contractual interpretation problem here is similar to
that in Bricklayers Local 2, supra, and Elevator Constructors, supra, which in-volved clauses that, under Sec. 8(e) of the Act, a union and an employer could
not lawfully enter into.5We do not agree that the majority's hypothetical management-rights clauseis a valid comparison, because the clause as posited is not unlawful. In thiscase, the bipartite panel has effectively amended the contract to provide that
superseniority going beyond layoff and recall is permissible if a steward acts
for other than monetary gainÐa clause that is clearly unlawful under Dairylea,supra, and its progeny. See fn. 4, supra.6Our colleagues fault us for relying on the absence of fair and regular pro-ceedings because the General Counsel made only a repugnancy argument in
contending that deferral was inappropriate. In our view, the Board may con-
sider record evidence that clearly establishes the inappropriateness of deferral
whether or not the General Counsel expressly adverts to it. In any event, we
note that the General Counsel had little incentive to make extensive arguments
concerning deferral in view of the fact that only the Respondent Employer
raised deferral as an affirmative defense in its answer to the complaint and
that neither Respondent expressly urged deferral in its brief to the judge. In-
deed, those briefs could well be construed as manifesting an abandonment of
the defense in the proceeding before the judge.the argument advanced by the party (the RespondentUnion) seeking a construction of the clause that would
validate the grant of superseniority to Steward Malone
would have this effect would seem to be for the Board
to decide and ``beyond the authority and competence''
of an arbitral panel.Even assuming arguendo that the grant of super-seniority here is a proper subject for deferral, we
would find the award repugnant. The operative portion
of the contract clause at issue in this caseÐgranting
``such other employment preferences as may be usefulin the performance of his duties as Steward as re-
quested by the Local Union in writing'' (emphasis
added)Ðis presumptively unlawful under Dairylea. Indenying the grievance of Helm and Driver, who were
more senior than Steward Malone, the arbitration panel
did not purport to make even the minimal finding that
Steward Malone needed to obtain the more lucrative
city driver route because it ``may be useful'' to his
grievance duties. Rather, the panel denied the griev-
ance because it concluded that Malone did not ``use
the right to bid for monetary gain.'' Without exam-
ining the evidence put forward in the present pro-
ceeding, we would find that, given the Board's doc-
trine of presumptive illegality, the arbitration panel ap-
plied a standard that is repugnant to the Act.The majority contends that the arbitration panel'saward is susceptible to an interpretation that the panel
found superseniority was necessary to the performanceof steward duties. In our view nothing in the award
supports such an interpretation. The award speaks only
to the purported motive for the steward's receipt of
superseniorityÐthat it was not pursued for ``monetary
gain.'' Such a finding, even if true, is not connected
to the statutory requirement that superseniority be nec-
essary for the performance of the steward's duties, or
even that it be ``useful'' to those duties. Indeed, the
panel's finding has nothing at all to do with the
``need'' for superseniority, only with the steward's
``good faith.'' Further, the award's repugnancy is seri-
ously compounded by the fact that, as noted above, the
award must be evaluated within the context that the
grant of superseniority here is presumptively unlawful.
Therefore, any such evaluation must contain some
ground that would overcome this presumption undercurrent Board law.5In these circumstances, this case is distinguishablefrom those cases cited by the majority in which the
Board deferred even though the arbitrator's analysis
perhaps did not ``comport precisely'' with Board
precedent. Postal Service, 275 NLRB 430, 432 (1985).Here the majority defers to an award validating a pre-
sumptively unlawful grant of superseniority when the
only ground available to it to do so is that the steward
did not act for monetary gain. Because we find that
such a reason bears no relationship to any meaningful
statutory inquiry pertinent to the issue presented, we
find that the award is repugnant to the Act.As stated above, we would also find deferral inap-propriate because the proceedings were not fair or reg-
ular.6Given the adverse position that the RespondentUnion took to the challenge to Malone's exercise of
superseniority to claim the city driver position, the
Union obviously could not adequately represent the
employee grievants in the arbitral procedureÐnor did
it even attempt such representation. The grievants were
``represented'' instead by the Respondent Employer.
We do not question the integrity of the Employer, but
the fact remains that whatever the vigor of its chal-
lenge to the Union's interpretation of the provision be-
fore the bipartite panel, its interests were not fully con-
gruent with those of the grievants (the alleged
discriminatees); and, unlike the Union, the Employer
owed them no duty of fair representation. Indeed, in
arguing to us now that it should not be found second-
arily liable if the Board adopts the judge's finding that
the grant of the job preference was unlawful, the Em-
ployer states that the ``real dispute in this matter is be-
tween the Union and its members'' and that the Em-
ployer ``has no specific interest in the union steward
having the ability to exercise super-seniority to gain
the city driver position,'' but is subject to the panel
award and wants to maintain ``a good relationship with
the Union'' and ``avoid the risk of a strike over this
provision.''Because we would not defer to the arbitral award,we would reach the merits of the case. For the reasons
stated by the judge, we would find that the Respondent
Union violated Section 8(b)(1)(A) and (2) of the Act
and that the Respondent Employer violated Section 139MOTOR CONVOY1There is testimony that other drivers could earn as much as the city driv-ers, but a comparison of the actual earnings of several drivers shows that Ma-
lone earned substantially more than the short country driver (G.C. Exh. 5).8(a)(3) and (1). We would adopt the judge's rec-ommended Order, including his recommendation that
the Respondent Employer be deemed only secondarily
liable for the amount of backpay owed.Deborah Jacobson, Esq., for the General Counsel.Forrest W. Hunter, Esq. (Alston & Bird), of Atlanta, Geor-gia, on behalf of the Company Respondent.Ralph H. Logan, Esq. (Hardy, Logan, Priddy & Cotton), ofLouisville, Kentucky, for the Union Respondent.DECISIONSTATEMENTOFTHE
CASEKARLH. BUSCHMANN, Administrative Law Judge. Thiscase was tried in Louisville, Kentucky, on February 9, 1988.
The charges were filed by Harold J. Driver, an individual,
on November 6, 1987, against the Respondents, the Motor
Convoy, Inc. (the Employer) and General Drivers, Ware-
housemen and Helpers Local Union No. 89, affiliated with
the International Brotherhood of Teamsters, Chauffeurs,
Warehousemen and Helpers of America, AFL±CIO (the
Union). The consolidated complaint, issued on December 15,
1987, charged the Employer with a violation of Section
8(a)(1) and (3) of the National Labor Relations Act (the Act)
and the Union with a violation of Section 8(b)(l)(A) and 8(2)
of the Act. The issue is whether the Respondents violated the
Act by giving superseniority to the union steward for the
purpose of job bidding.On the entire record, including my observation of the de-meanor of the witnesses, and after consideration of the briefs
filed by the General Counsel, the Employer, and the Union,
I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Company, the Motor Convoy, Inc., is a Georgia cor-poration with an office and place of business at Louisville,
Kentucky. It is engaged in the transportation and delivery of
new automobiles. Its revenues, which are in excess of
$50,000, are derived from shipments to points outside the
State of Kentucky. The Company is admittedly an employer
engaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.The Union, General Drivers, Warehousemen and HelpersLocal Union No. 89, affiliated with the International Brother-
hood of Teamsters, Chauffeurs, Warehousemen and Helpers
of America, AFL±CIO is a labor organization within the
meaning of Section 2(5) of the Act.II. FACTSThe Company employs approximately 30 drivers at its ter-minal in Louisville, Kentucky, who transport trucks and cars
to various destinations. The driver positions fall into three
categories: city driver, short country drivers, and over-the-
road drivers (Tr. 14±15). Most of the drivers were over-the-
road drivers who transport their load of new cars from 150
miles to about 450 miles and take from 2 to 4 days to com-
plete their deliveries before returning to the terminal. The
next category, the short country drivers, make their deliveriesto areas of up to 25 miles from the Louisville terminal. Thethree drivers who are employed as short country drivers can
complete one or two deliveries in 1 day and return to the ter-
minal without spending a night on the road. They, as well
as the over-the-road drivers, are paid by the trip. The city
driver averages three trips per day and is paid by the number
of units delivered. All drivers are covered by a collective-
bargaining agreement between the Union and the Company
known as the National Master Automobile Transporters
Agreement and the Central and Southern Conference Areas
Supplemental Agreement, effective from June 1, 1985, to
May 31, 1988 (G.C. Exh. 2). The agreement provides for
superseniority for the union steward in article 37 as follows:There may be a Steward at each terminal from the ac-tive seniority list. One (1) Steward under each separate
contract (i.e., Truckaway, Local and Garage) shall be
granted super-seniority for purposes of layoff and recall
and such other employment preferences as may be use-
ful in the performance of his duties as Steward as re-
quested by the Local Union in writing.Donald Malone, the current steward at the Employer'sLouisville terminal, exercised this superseniority provision by
bidding on the available jobs to become the city driver. He
is number 12 on a seniority list containing the names of 30
drivers. He has been the sole city driver since 1981 after the
Union informed the Employer by letter, dated March 23,
1981, as follow (G.C. Exh. 4).Please be advised that Local 89 consistent with thelabor agreement, Article 36, titled Stewards, have
superseniority for all purposes, all working conditions
including layoffs and any other benefits, including shift
changes.Thank you for adjusting your records to reflect theabove.The city driver's position was considered the best of thethree job categories for a number of reasons. First, the city
driver earns considerably more than the others because, in
the words of the terminal manager, ``[t]hey pay so much
more than the short country runs or the over the road runs''
(Tr. 164).1Second, the city driver works fewer hours, usu-ally 5 days a week, as compared with the over-the-road or
the short country drivers who frequently work 6 days per
week (Tr. 70). One of the reasons for this difference is that
the city driver has ``a different bed of rig to haul, ``which
requires less effort to tie down the load (Tr. 63). He can
therefore load his truck in less time than the drivers in the
other categories using different equipment. Finally, the city
driver returns everyday to the terminal while the over-the-
road drivers may spend several nights on the road.Three employees, including Duey Bob Helm and HaroldJ. Driver (the Charging Party), filed a grievance over the
superseniority issue (Tr. 78, 81). The arbitration panel upheld
the superseniority practice as applied to the steward ``be-
cause the facts presented did not indicate that the steward
used his right to bid for monetary gain'' (U. Exh. 1). Duey 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Enfd. sub nom. NLRB v. Teamsters Local 338 (Dairylea Cooperative), 531F.2d 1162 (2d Cir. 1976).Bob Helm was ``number one on the seniority list'' and Har-old J. Driver was number two on the list (Tr. 75, 58, G.C.
Exh. 3).II. ANALYSISThe Employer argues that it ``challenged the union's posi-tion at arbitration, but lost ... that the union does have

some basis for requesting superseniority for the union stew-
ard in the instant situation'' but because the Employer ``hasdone what it could to challenge the situation ... it should

have no liability in this case irrespective of which way the
Board ultimately rules ``(E. Br. 3±4). The General Counsel's
position is that ``the evidence falls far short of ... showing

... a legitimate and substantial justification for the applica-

tion of superseniority for job bidding purposes'' and that
both ``Respondents violated Sections 8(b)(1)(A) and (2) and
8(a)(1) and (3) of the Act as alleged in the complaint'' (G.C.
Br. 5, 8).The Union submits that the record establishes ``that it isnecessary that a steward be available to the employees ...

only by being on the city run ... [can] the steward [be] ac-

cessible to the over-the-road drivers as well as the short
country drivers.'' Moreover, according to the Union, the
steward's ``ready availability, is also economically beneficial
to both the unit members and the employer,'' and because
``job bid preference does not exist for monetary gain,'' the
Union did not violate the Act (Tr. Br. 8, 9, 12±13).The parties agree that the principles contained in DairyleaCooperative, 219 NLRB 656 (1975),2are controlling in theinstant situation. There, the Board recognized on one hand
that unions have a legitimate interest in some form of super-
seniority for their stewards because it furthers the effective
administration of bargaining agreements on the plant level by
encouraging the continued presence of an experienced stew-
ard on the job. On the other hand, the Board found that
superseniority ties job rights and benefits to union activities,
a dependent relationship that is at odds with the policy of the
Act designed to insulate the one from the other, id. at 658.
The governing principle of Dairylea is that contractual provi-sions granting superseniority to union stewards for benefits
other than layoff and recall are presumptively unlawful. This
presumption is rebuttable by coming ``forward with evidence
of legitimate and substantial business justifications'' for the
clause.The question is whether the Union or the Employer haveestablished a legitimate and substantial business justification
for the application of superseniority beyond layoff and recall
to Union Steward Malone for purposes of bidding on the city
driver's job. The General Counsel submits that the evidence
falls far short of such a showing because the steward's func-
tion to attend grievance meetings and panel hearings was
possible for other drivers who were not city drivers, and be-
cause short country drivers were nearly equally accessible to
perform a steward's other duties of handling minor problems
or processing grievances. The Union vigorously argues that
the evidence demonstrates a legitimate justification for the
superseniority practice, because only the city job allows a
steward to be available to the employees, and because the
job bidding preference ``works to the benefit of all unit em-ployees'' and not for monetary gain. Both Respondents relyon an Advice Memorandum in Automobile Transport, Inc.and Teamsters IBT Local 299, 1977±1978 CCH NLRB Deci-sions, § 20128 (Mar. 9, 1977). There, the General Counsel
dismissed the charges under similar circumstances where the
steward had a choice of three trip ``boards''Ðthe ``city
board,'' the ``short board,'' and the ``territory board''Ðhe
exercised his superseniority in selecting the shortest run,
namely, the city board. The General Counsel reasoned that
the Employer had shown sufficient justification to overcome
the presumption of illegality because it was necessary for the
steward to be available at such times as was convenient for
other employees and for the Employer's representative to
consult with him. And the shortest run on the city board
would allow the steward the most flexibility in being able to
pursue his duties as a steward without suffering a loss of
pay.The record in the instant case shows that the steward'sfunctions could be performed by other drivers, particularly
those on the short country runs. The function of the steward
is varied and can be summarized as follows: From time-to-
time the steward discusses with the other drivers their rights
under the contract, and during contract negotiations he assists
the business agent. A steward should therefore be available
to the other drivers, for those purposes and to the business
agent during those negotiations. The steward also assists
drivers during the initial stage of the grievance procedure, as
for example when the employee discusses a problem with his
supervisor. That function of a steward involves approxi-
mately 1 hour a month of his time (Tr. 160). Most griev-
ances are resolved at that level. If the matter remains unre-
solved, the grievance is reduced to writing, a task in which
the steward is expected to assist. The record shows that 31
written grievances were filed in 1987.The steward also attends monthly meetings, attended bythe terminal manager, the business agent, and three com-
mitteemen, to discuss the written grievances. These monthly
meetings are usually held in the morning so that drivers can
still get a day's work done. The steward will also attend the
Quad City Panel meetings, which meet every 5 or 6 weeks
to handle the still unresolved grievances. These meetings last
from 1 to 2 days. The grievances not resolved at the Quad
City Panel are forwarded to the Central Southern Committee,
which meets four times a year, and lasts up to 4 days. The
steward is not expected to be present for the entire meeting,
but should be in attendance on the first day and at the par-
ticular time when his case is discussed.The steward is not reimbursed for his attendance at thepanel or the Central Southern meetings. However, he re-
ceives 20 hours per month pay in consideration for his stew-
ard's duties.Even without the steward's special pay, Steward Maloneearned considerably more as the city driver than the short
country drivers earned. The General Counsel computed the
extra pay at approximately $17,000 per year more than the
average pay for the a average short country run driver.Although the city driver works almost 20 hours per weekless than other drivers, the record shows that he usually goes
home after his work so that his availability to the drivers at
the terminal is not much greater than it would be for an em-
ployee on the short country run. The latter involves one to
two loads per day lasting up to 2 hours for each load, as 141MOTOR CONVOY3A.P.A. Transport Corp., 239 NLRB 1407 (1979).compared with the city run with two to three loads per daylasting no more than 30 minutes for each load. Accordingly,
the city driver is at the terminal more frequently than a short
country driver, but the latter spends more time at the ter-
minal. A driver in either category would be available on a
daily basis in the evening at home to receive telephone calls.
The General Counsel is therefore correct in stating that any
increased availability with the city run position is insignifi-
cant when compared with the short country driver. Indeed,
William Lyle, Respondent's terminal manager, testified that
an employee in the short country run would be able to func-
tion as a steward because he is in the terminal at least once
a day (Tr. 160±161).To be sure, the same cannot be said in connection with theover-the-road drivers, because they spend several days on the
road, usually 2 days and occasionally 3 to 4 days to com-
plete their trips without returning to the terminal.3The recordshows that some drivers have called Steward Malone at
home during evening hours. Clearly their availability to the
other drivers would be more limited and might have some
inhibiting effect on a steward's effectiveness, taking into
consideration the requirement of the collective-bargaining
agreement that written grievances involving certain matters
must be filed within 10 days. Generally, however, it appears
that even an over-the-road driver could perform a steward's
function. The record shows, for example, that Duey Bob
Helm served as steward for several months while he was an
over-the-road driver (Tr. 76). Moreover, a grievance can be
put into writing by the affected employee or the business
agent. Aside from a steward's regular meetings (i.e., one
monthly grievance meeting, the panel hearings once every 5
or 6 weeks, and the Central Southern meetings four times a
year), the steward spends only about 1 hour a month with
the terminal manager on informal grievances (Tr. 160). And
his contact with his fellow employees on matters of contract
interpretations or counseling could still be possible at the ter-
minal or at his home, although not on a daily basis.In any case, because the burden of rebutting the presump-tions of illegality is on the Respondents, I conclude that the
record does not adequately demonstrate the justification of a
steward's superseniority based on his availability to the other
drivers.Neither does the record support the justification for super-seniority on the theory that it furthers the effective adminis-
tration of the bargaining agreement or the bargaining process.
The Respondents argue that many employers are in favor of
maintaining the current system and support Steward Malone
as the most experienced and effective person for the union
position or one who has ``contributed to a relatively harmo-
nious relationship between management and labor.'' But the
record does not show that the current steward would dis-
continue his union role or be unable to perform his union
functions if he were outbid for the city job by a more senior
driver and had to work as an over-the-road driver. As already
stated, in addition to his driver's pay, a steward is com-
pensated at his hourly rate for 20 hours per month for the
time lost or spent on union business. And the additional ben-
efits of a city driver who works fewer hours than other driv-
ers and receives more pay, tips any balance strongly in favor
of union activity, a result that is contrary to the letter andspirit of the Act whose purpose is to avoid discriminationagainst employees. The Board recognized in Dairylea, supraat 659, ``that the inconvenience and other disadvantages of
being a steward may very well in some situations discourage
employees from accepting the [steward's] position,'' but a
union should be able to encourage its employees to become
stewards without the necessity for rank-and-file employees to
``subsidize its stewards by surrendering to them certain job
benefits or privileges in return for the steward's union activ-
ity.''In conclusion, the Respondents have failed to demonstratean adequate justification for the application of superseniority
for job-bidding purposes, accordingly the presumption of ille-
gality remains unrebutted. Moreover, because the decision of
the grievance panel is inconsistent with this conclusion, it is
considered to be repugnant to the policy of the Act, making
it inappropriate for the Board to defer to that decision. OlinCorp., 268 NLRB 573 (1984). The record shows that DueyB. Helm would have been able to bid for the city driver's
position and Harold J. Driver would have been able to bid
on the overflow business as the alternate city driver (Tr. 75).CONCLUSIONSOF
LAW1. The Respondent Employer is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)
of the Act.2. The Respondent Union is a labor organization withinthe meaning of Section 2(5) of the Act.3. By applying and enforcing a clause in its collective-bar-gaining agreement permitting union stewards to exercise
superseniority for the purpose of bidding on routes and vehi-
cles, the Respondents have engaged in unfair labor practices
within the meaning of Section 8(a)(3) and (1) and Section
8(b)(2) and (l)(A), respectively.THEREMEDYHaving found that the Respondents engaged in certain un-fair labor practices, I recommend that they cease and desist
therefrom and take certain affirmative action to remedy the
unfair labor practices and to effectuate the policies of the
Act.I recommend that the Respondents cease and desist fromapplying and enforcing any superseniority clause permitting
stewards to bid on routes and vehicles.I have found that the Respondents unlawfully applied andenforced superseniority so as to deprive Duey Bob Helm,
who was number one on the seniority list, and Harold J.
Drive, who was number two on the seniority list, of the city
driver position and the alternate city driver position, but for
the illegal discrimination against them. Because the record
shows that the Union initiated the unlawful practice by letter
of March 23, 1981, and that the Respondent Employer com-
plied with the unlawful request since that time, both Re-
spondents should be ordered jointly and severally to make
Duey Bob Helm and Harold J. Driver whole for any loss of
earnings they may have sustained as a result of the discrimi-
nation against them. Backpay shall be computed in accord-
ance with F.W. Woolworth Co.
, 90 NLRB 289 (1950), plusinterest as computed in New Horizons for the Retarded, 283NLRB 1173 (1987). Because the record further shows that
the Respondent Employer took a position at the arbitration 142DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
hearing that superseniority for the steward be recognized forlayoff and recall only, I further recommend that the Re-
spondent Union be held primarily liable and the Respondent
Company secondarily liable for the amount of backpay.Also in order to remedy fully the effects of the Respond-ents' unlawful conduct, the Respondent Company shall be
ordered to assign Helm and Driver, if they so desire, the
driver routes they would now hold but for the unlawful dis-
crimination and the Respondent Union shall be ordered tonotify in writing the Respondent Company and Duey BobHelm and Harold J. Driver that it has no objection to assign-
ing Helm and Driver such routes. The Respondent Employ-
er's backpay obligation shall run from the effective date of
the discrimination to the time it makes such offer and the
Respondent Union's backpay obligation shall run from such
effective date to the date of its notification to the Respondent
Company.[Recommended Order omitted from publication.]